Title: General Orders, 16 September 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Williamsburgh Sunday Septembr. 16th 1781.
                     Parole
                     C. Signs
                  
                  As during the present Scarcity of Provisions the Quarter Master will take care that a sufficient number of Cornfields be appropriated to the use of the Troops, the Commander in Chief in the most Pointed manner forbids the Soldiers entering or taking Corn in any field but those pointed out by the Quarter Master, and hopes that every Officer will exert himself to see this order  attended to.
               